         Case 2:16-cv-00876-MAK Document 393 Filed 07/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRAIG A. GENESS,                                )       CIVIL ACTION NO. 2:16-cv-00876
                                                )
        Plaintiff,                              )       HONORABLE MARK A. KEARNEY
                                                )
v.                                              )
                                                )
COMMONWEALTH OF                                 )
PENNSYLVANIA,                                   )
                                                )
        Defendant.                              )       Electronically Filed.

PLAINTIFF’S SECOND MOTION TO SUPPLEMENT REQUESTED JURY INSTRUCTIONS

        COMES NOW, the Plaintiff, CRAIG A. GENESS, by his attorneys, LAW OFFICES OF

JOEL SANSONE, JOEL S. SANSONE, ESQUIRE, MASSIMO A. TERZIGNI, ESQUIRE, and

ELIZABETH A. TUTTLE, ESQUIRE, and hereby moves this Honorable Court to supplement

Plaintiff’s requested jury instructions as follows:

1.      Plaintiff respectfully requests that Plaintiff’s Proposed Jury Instructions filed with this

Honorable Court on June 15, 2021, be supplemented to include the following instruction:

        a.      Deliberate Indifference – Elements

        In hyper-pressurized environments requiring a snap judgment, an official must actually

intend to cause harm in order to be liable. In contrast, where the actor has time to make an

unhurried judgment, a plaintiff need only allege facts supporting an inference that the official

acted with a mental state of deliberate indifference.

        To satisfy the deliberate indifference standard, Mr. Geness must establish that the judges

of the Court of Common Pleas of Fayette County (1) knew that Mr. Geness’ federally protected

rights were substantially likely to be violated; and (2) that they “fail[ed] to act despite that

knowledge.”
        Case 2:16-cv-00876-MAK Document 393 Filed 07/05/21 Page 2 of 2




       Deliberate indifference does not require a showing of personal ill will or animosity

toward the disabled person, nor is knowledge of certainty of harm or the intent to harm required.

Authority: Kedra v. Schroeter, 876 F.3d 424, 431 (3d Cir. 2017); S.H. ex rel. Durrell v. Lower

Merion Sch. Dist., 729 F.3d 248, 266 (3d Cir. 2013); Chambers v. School Dist. of Phila. Bd. of

Educ., 537 Fed. App’x 90. 96 (3d Cir. 2013).

______ ACCEPTED ______ REJECTED




                                                    Respectfully submitted,

                                                    LAW OFFICES OF JOEL SANSONE

                                                    s/Joel S. Sansone
                                                    Joel S. Sansone, Esquire
                                                    PA ID No. 41008
                                                    Massimo A. Terzigni, Esquire
                                                    PA ID No. 317165
                                                    Elizabeth A. Tuttle, Esquire
                                                    PA ID No. 322888
                                                    Counsel for Plaintiff

                                                    Law Offices of Joel Sansone
                                                    Two Gateway Center, Suite 1290
                                                    603 Stanwix Street
                                                    Pittsburgh, Pennsylvania 15222
                                                    412.281.9194

Dated: July 5, 2021




                                                2
